Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the terms “hard” and “flexible” in claim 3 regarding the materials of the nozzle and mantle are relative terms which renders the claim indefinite. Neither of the terms is defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since it can not be determined what Applicant considers as “hard” and “flexible”.
As to claim 5, phrase “in a shape suitable for observation” is unclear as to what shape(s) this encompasses since the specification does not provide a standard for ascertaining what Applicant believes is “a shape suitable for observation”.  For purposes of examination, the Examiner will interpret this as any shape that allows observation.
As to claim 7, this claim further recites that the distal end nozzle has an “expansion-contraction structure”, wherein claim 1, from which this claim depends, previously recites a “endoscope insertion part insertion means”.  The “endoscope insertion part insertion means” encompasses the “expansion contraction structure” according to the specification, yet does not disclose the combination any or all structures (embodiments) encompassed by the “endoscope insertion part insertion means”.  Thus, claim 7 inaccurately recites an “expansion-contraction structure” in combination with an “endoscope insertion part insertion means”, instead of more accurately further limiting the “endoscope insertion part insertion means” as comprising the “expansion-contraction structure”.
As to claim 8, this claim recites that the distal end nozzle comprises an “expansion-contraction member”, wherein claim 7, from which this claim depends, previously recites that the distal end nozzle has an “expansion-contraction structure”, AND claim 1, from which claim 7 depends, previously recites a “endoscope insertion part insertion means”.  Thus, claim 8 inaccurately recites the combination of “endoscope insertion part insertion means”, “expansion-contraction structure” and “expansion contraction member”, wherein these three embodiment structures are not disclosed as being combined in a single combination.  Claim 8 should be dependent directly on claim 1 and should further limit the “endoscope insertion part insertion means” with the “expansion contraction member”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“imaging unit” in claim 1;
“expansion-contraction structure” in claim 7;
“expansion-contraction member” in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 02-104006 U (Cited by Applicant. All citations below from the provided translation).
JP 02-104006 discloses an extremely small diameter endoscope comprising:
an endoscope body (gripping member 7 and cover portion 16, Fig.5) having a distal end nozzle (distal end of guide member 9 and disc member 20, Fig.5); 
an imaging unit (endoscope operation portion 2 and eyepiece portion 4, Figs.2,5, including a connected light source device, [0016]) disposed in the endoscope body (shown inside of 7 and 16 in Fig.5, [0023]) and adapted for capturing an image (an endoscope is an imaging device and thus can capture images); 
an endoscope insertion part (endoscope insertion portion 3) comprising a proximal end portion (proximal end of 3) and a projection end portion (distal end of 3), the proximal end portion connected to the imaging unit (proximal end of 3 connected to imaging unit 2,4, Fig.2), the endoscope insertion part passing through the distal end nozzle (insertion part 3 extends through distal end of 9, Fig.5), the projection end portion to be positioned in a root canal of a tooth or in a periodontal pocket (intended use); and 
endoscope insertion part insertion means (17,19, Fig.5) adapted for inserting the endoscope insertion part into an observation portion in the root canal of the tooth or in the periodontal pocket with an end portion of the distal end nozzle kept abutted against a surrounding portion of the observation portion (as described in paragraph [0023] of the translation, member 17 is slidable in hole 19 order to allow the insertion part 3 of the endoscope to extend distally of the nozzle 9/20 when the nozzle is abutting the tooth, Fig.5).
As to claim 2, the endoscope insertion part insertion means allows for moving the endoscope insertion part in the endoscope body and in the distal end nozzle in conjunction with the imaging unit that is moved forward and backward by an operation of a lever slidably attached to the endoscope body (tube 17 constitutes a lever, the sliding movement of the lever with respect to member 7 allows for moving of the endoscope insertion part 3 in the endoscope body 7/16 and in the distal end nozzle 9/20 in conjunction with forward/backward movement of the imaging unit 2,4, [0023]).
As to claim 3, the distal end nozzle is made of a hard material, and the endoscope insertion part has a mantle made of a flexible material (see 112(b) rejection above.  Since most materials, e.g. polymers, metals, etc., will have some degree of hardness as well as some degree of flexibility, nozzle 9/20 can be considered as being made of a “hard” material and insertion part 3 can be considered as being made of a “flexible” material).
	As to claim 4, the distal end nozzle has a projection end portion at which an ingress/egress guiding abutment piece is formed in a substantially spoon-like shape or a substantially scoop-like shape, and is adapted to allow the endoscope insertion part to be moved along an inner surface of the ingress/egress guiding abutment piece (the distal end portion of guide member 9 is cylindrical in one dimension and curved in another, see Fig.5, and thus forms a substantially spoon-like shape and a substantially scoop-like shape which will guide the insertion part 3 along such curves when inserted therethrough).
	As to claim 5, the distal end nozzle including the ingress/egress guiding abutment piece is curved in a shape suitable for observation (curvature of the distal end portion of guide member 9 allows insertion part 3 to obtain images of the inside of the tooth, [0018], “inside of tooth root 11 can be observed”).
	As to claim 9, the endoscope insertion part further comprises an illumination light guide (light guide fiber 6, [0016]) that guides illumination light emitted from a light source part provided in the imaging unit (light source in light source device (not shown) connected to endoscope, [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-104006 U (Cited by Applicant. All citations below from the provided translation).
As to claim 6, JP 02-104006, as set forth above with respect to claim 1, further comprises a distal end nozzle holding sleeve that holds the distal end nozzle on the endoscope body (proximal end of guide tube 9 constitutes a sleeve that is held in a cylindrical hole (not numbered but shown at distal end of member 7), thus holding distal end nozzle 9/20 on the endoscope body).  Although, the distal end nozzle holding sleeve is a separate component fitted into a hole in member 7 (attachable), and thus could be removed from such hole, JP 02-104006 does not explicitly state that it is configured to be detachable from the endoscope body.  However, the court has held that the separation of elements, where removability would be desirable, is a design consideration within the skill of the art. In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  Since configuring the holding sleeve to be detachable from the endoscope body would desirably allow interchangeability of distal end nozzles for size and shape considerations for a particular procedure, not to mention allow for replacement due to damage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holding sleeve to be detachable from the endoscope body.


Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-104006 U (Cited by Applicant. All citations below from the provided translation) in view of Huang et al. (U.S. 2018/0235441, hereinafter “Huang”).
As to claim 7, JP 02-104006 teaches a sliding structure wherein the protrusion amount of the insertion part depends on the amount that the tube 17 is inserted into gripping portion 7 ([0023]) and this requires one hand to hold the gripping member 7 and one hand to relatively move the tube 17 ([0018]), and thus fails to disclose that the distal end nozzle has an expansion-contraction structure such that: the distal end nozzle shrinks or moves to increase an amount of projection of an end portion of the endoscope insertion part from an end portion of the distal end nozzle by bringing the end portion of the distal end nozzle into abutment with a surrounding region of an entrance to the root canal or the periodontal pocket and the projection is eliminated by causing the end portion of the distal end nozzle to expand by releasing the abutment of the end portion of the distal end nozzle with the surrounding region of the entrance to the root canal or the periodontal pocket.  However, Huang teaches, in the endoscope art, to provide a spring-biased retractable/expandable portion at the the distal end nozzle to bias the distal end nozzle to shrink when it presses against the surrounding region of an entrance so as to protrude the endoscope insertion part into the entrance (note endoscope tube 10, Fig.2b, which includes imaging and illumination structure, [0035], protrudes out from stopper 18, Fig.2c, when stopper 18 abuts against an entrance to a body portion due to shrinking of biasing element 20, [0032]; the biasing element expands when the stopper disengages the entrance surrounding region to retract the endoscope tube 10 back into the stopper, [0032]).  Since one of ordinary skill in the art would recognize that the retractable/expandable structure of Huang would allow automatic retraction/expansion of the distal end nozzle of JP 02-104006 when engaging the tooth, without using two hands, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the retractable/expandable structure of Huang instead of the sliding tube structure of JP 02-104006 to provide the predictable result of automatically retracting the distal end nozzle via contact with the tooth instead of using two hands to manipulate a sliding arrangement.
As to claim 8, assuming its dependency on claim 1 (see 112(b) rejection above), claim 8 would be rejected for the same reasons as claim 7 since the expansion-contraction member of claim 8 functions similarly as the expansion-contraction structure of claim 7.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-104006 U (Cited by Applicant. All citations below from the provided translation) in view of Nahlieli (U.S. Pat. 2010/0047733).
JP 02-104006, as set forth above with respect to claim 1, disclose an observation device for viewing inside of a tooth root but fails to disclose that the observation device includes a general purpose hollow channel.  Nahlieli teaches, in a substantially similar device for viewing inside a tooth (see Figs.1-3, e.g. [0034]), to provide a hollow channel (note treatment channel 40, Figs.2,3, [0114]) in the device in order to allow for tools or fluid agents to be introduced during the procedure ([0114]-[0117]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a hollow channel through the observation device of JP 02-104006 in order to provide additional functionality (e.g. treatment) while performing observation in the tooth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See reference cited on PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795